Citation Nr: 0932633	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  06-24 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for rhino sinusitis.

2.  Entitlement to service connection for bronchitis to 
include as secondary to sinusitis.

3.  Entitlement to service connection for sleep apnea to 
include as secondary to sinusitis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel
INTRODUCTION

The appellant had active service from October 1979 to 
September 1981, and from January 1991 to June 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburg, Pennsylvania.

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in June 2009.  A transcript of the hearing 
has been associated with the claim file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is claiming service connection for rhino 
sinusitis, and bronchitis and sleep apnea as secondary to 
sinusitis.  At the present, while the appellant has been 
afforded a VA examination, an opinion as to the etiology of 
the disabilities was not provided, and the Board has 
determined that the claim must be remanded in order to obtain 
a nexus opinion.

The appellant is claiming that her rhino sinusitis is a 
result of environmental exposure while serving during the 
Persian War.  She alleges that he developed bronchitis and 
sleep apnea as a result of the sinusitis.  

A review of the record shows that the appellant has diagnoses 
of chronic obstructive sleep apnea on nasal CPAP, chronic 
perennial rhinitis with recurring sinusitis, and chronic 
bronchitis.  Thus the claimed disabilities are currently 
present, and at issue is whether there is a relationship 
between these conditions and military service, or whether 
there is a relationship between the sleep apnea and 
sinusitis, or between bronchitis and sinusitis.

The appellant's service treatment records show that she was 
treated for a stuffy nose with a thick yellow discharge, and 
a productive cough in May 1983.  In March 1991 as part of a 
Southeast Asia Demobilization/Redeployment Medical Evaluation 
the appellant noted that she suffered from cough or sinus 
infection.  She was diagnosed with probable bronchitis.

At the June 2009 hearing the appellant testified that she 
started having sinusitis and bronchitis since service which 
she treated with over-the-counter medications; that she has 
bronchitis at least twice a year due to drainage from her 
sinuses; and that she developed sleep apnea due to her 
sinusitis.  She further testified that she believed these 
disabilities were caused by her tour in Desert Storm and the 
environment there.

The appellant's DD-214 shows that she served in Operation 
Desert Shield/Desert Storm.

A VA examination report of September 2006 shows diagnoses for 
the above mentioned disabilities.  However, no opinion as to 
etiology was provided.  Moreover, the examination report does 
not state whether a review of the claim file was done at the 
time of the examination.  Therefore, the Board finds that a 
new examination is necessary and an opinion as to etiology 
must be secured.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA 
examination to determine the nature and 
etiology of the currently diagnosed 
sinusitis, bronchitis and sleep apnea.  
Following a review of the relevant 
medical evidence in the claims file, 
the clinical evaluation, and any tests 
that are deemed necessary, the examiner 
is asked to provide an opinion on the 
following:

(a) Is it at least as likely as not (50 
percent or greater probability) that 
rhino sinusitis causal origins in 
service or is in any way related to an 
incident or event is service or the 
circumstances of military service, 
including environmental exposures 
during service in the Gulf War.

(b) Is at least as likely as not (50 
percent or greater probability) that 
bronchitis had causal origins in 
service or is in any way related to an 
incident or event is service, or either 
caused or aggravated beyond the natural 
progress of the disease by the rhino 
sinusitis.

(c) Is at least as likely as not (50 
percent or greater probability) that 
sleep apnea had causal origins in 
service or is in any way related to an 
incident or event is service, or either 
caused or aggravated beyond the natural 
progress of the disease by the rhino 
sinusitis.

2.  After completion of the directed 
development, re-adjudicate the 
appellant's claims. If the claims 
remain denied, issue an appropriate 
supplemental statement of the case and 
forward the case to the Board for final 
adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




